Dismissed and Opinion Filed July 31, 2018




                                        S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00731-CV

                 IN THE INTEREST OF R.A. JR AND S.Y.A., CHILDREN

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-18862

                             MEMORANDUM OPINION
                         Before Justices Bridges, Brown, and Boatright
                                  Opinion by Justice Bridges

       By letter filed July 17, 2018, appellant informs us she no longer wishes to pursue her

appeal. We construe the letter as a motion to dismiss, grant the motion, and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1).




                                                /David L. Bridges/
                                                DAVID L. BRIDGES
                                                JUSTICE



180731F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF R.A. JR AND                    On Appeal from the 256th Judicial District
 S.Y.A., CHILDREN                                  Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-17-18862.
 No. 05-18-00731-CV                                Opinion delivered by Justice Bridges,
                                                   Justices Brown and Boatright participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered July 31, 2018.




                                             –2–